1
2
3
4
5                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
6                                    AT SEATTLE
7    DIGITAL MENTOR, INC., a Delaware
     corporation,
8
                  Plaintiff,                          Case No.2:17-cv-01935-RAJ
9
            v.                                        ORDER GRANTING
10                                                    PLAINTIFF’S MOTION FOR
                                                      DISMISSAL
11   OVIVO USA, LLC, et al.,

12                Defendants.

13          Having duly considered Plaintiff Digital Mentor, Inc.’s motion for voluntary
14   dismissal, the recent U.S. Supreme Court ruling in Fourth Estate Public Benefit Corp. v.
15   Wall-Street.com, LLC, 139 S. Ct. 881 (2019), and good cause appearing, the Court hereby
16   orders as follows:
17          IT IS HEREBY ORDERED that, pursuant to Federal Rule of Civil Procedure
18   41(a)(1)(2), Plaintiff’s Fourth Cause of Action for Copyright Infringement against

19   Defendant Ovivo USA LLC is dismissed, without prejudice, with each party to bear its

20   own attorney’s fees and costs.

21
            For the reasons stated above, the Court GRANTS Plaintiff’s motion. Dkt. # 112.
22
            DATED this 14th day of August, 2019.
23
24
25
                                                     A
                                                     The Honorable Richard A. Jones
26                                                   United States District
27
28   ORDER – 1
